Title: From George Washington to Jonathan Boucher, 27 July 1769
From: Washington, George
To: Boucher, Jonathan



Revd Sir
Mount Vernon July 27th 1769

By Jackey Custis you will receive the amount of your Acct against him, to wit £42.1.11, for which Sum you will please to send me a receipt (when oppertunity offers) as vouchers are necessary to pass my Accts by.
I am unable to say whether your charge for his Horses, is high or low, that depending wholely upon the manner of their keeping, of which you only can judge—A horse not in high feeding Winter and Summer, nor constantly used, may be kept in very good order with five or Six Barls of Corn & 1000 Wt of Fodder, or less a year; but you will be pleas’d for the time to come, to charge for this Article, & for his Schooling, proportionate to the expence, & your care & trouble in his Education, & I shall pay it with chearfulness, as I am more anxious for his Improvement than a little paltry saving and am glad to find that his deligence has met with a spur from the alteration of your management of him; and am pleasd likewise to hear, that his new Servant is like to answer his purpose better than the old.
I have to request the favour of you to get for Jack a pair of Silver Shoe & knee buckles of the pattern he chooses, as also a

pair of Silver Spurs from some of the Silver Smiths in Fredericksburg; and the cost of them shall be paid so soon as I am inform’d thereof—I have further to desire, at the request of Mrs Washington, that you will restrain Jacky from going too frequently into the Water, or staying too long in it when there; as she is apprehensive of bad consequences from either.
We shoud have been glad to have met with Miss Boucher at the Springs, for which place we shall not set of till Monday. Our Compliments are offered to her & yourself and I am Revd Sir Yr Most Obedt Servt

Go: Washington

